Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on July 22, 2021.  This application is a continuation of case 16/966991, now patent US 11,082,645 B2, issued on 08/03/2020.The Examiner acknowledges the following:
3.	Claims 1 – 18 were canceled under a preliminary amendment filed on 07/22/2021
4.	Claims 19 – 34 were added. 
5.	The drawings filed on 07/22/2021 are accepted by the Examiner.
6.	 Current claims 1 – 34 are pending. Claims 1 – 18 were canceled by Applicant; therefore, claims 19 -34 are being considered for examination.




Priority
7.	 Priority data is based on a PCT application PCT/JP2019/002401 filed on 01/25/2019, which refers to a Japanese application JP-2018-022071, with priority 02/09/2018. Certified copies were filed to the office on 08/20/2021.

Claim Interpretation under 35 U.S.C. 112f
8.	Claims 19 to 34 are not being interpreted under 35 U.S.C. 112f because the term “photoelectric conversion region corresponds to the photodiode area where the light reflected by a target subject being photographed by a camera in reaching and that results in a charge voltage that is transferred by a transfer transistor into a float diffusion node that will be set to an ADC circuit to be outputted as a digital signal that is used to compose an image outputted by a camera device. Fig 2A and 2B show a pixel region composed as a 2 x 2 pixel unit with a first and a second photodiodes 112A (left PD) and 112B (right PD) or first and second pixel portion, as disclosed in paragraphs [0070 – 0072] of the printed publication of the instant application US 2021/0377469 A1, published on 12/02/2021.


Allowable Subject Matter
9.	Claims 19 – 34 (renumbered as 1 – 16) are allowed.
10.	The following is an examiner’s statement of reasons for allowance: The related art of record teaches,
An image sensor (See Kim – US 10,211,245 B2 – art from the IDS) comprising a pixel array including a plurality of pixels arranged in a plurality of rows and a plurality of columns, the plurality of pixels including a plurality of photoelectric conversion elements, the plurality of rows including a first row, a second row adjacent to the first row and a third row adjacent to the second row, the plurality of photoelectric conversion elements including a plurality of first photoelectric conversion elements included in pixels arranged in the first row, a plurality of second photoelectric conversion elements included in pixels arranged in the second row and a plurality of third photoelectric conversion elements included in pixels arranged in the third row; a control circuit configured to control exposure times of the plurality of photoelectric conversion elements; and a plurality of transfer lines coupled to the plurality of photoelectric conversion elements, and including a first transfer line, a second transfer line and a third transfer line, wherein the plurality of first photoelectric conversion elements are coupled to the first transfer line, the plurality of second photoelectric conversion elements are coupled to the second transfer line, the plurality of third photoelectric conversion elements are coupled to the third transfer line, a binning operation is performed between at least two of a first element, a second element and a third element, the first element being one of the plurality of first photoelectric conversion elements, the second element being one of the plurality of second photoelectric conversion elements, the third element being one of the plurality of second photoelectric conversion elements, and the first element, the second element and the third element capture light having the same color. 
Furthermore, the related art teaches an imaging element (Ebiko – US 10,636,831 B2 – art from the IDS) comprising a pixel array section including a plurality of pixels that photoelectrically convert incident light;  the pixels each including: a first signal extraction section including an application electrode connected to a first drive line for application of voltage, for generating an electric field by the application of the voltage, and a suction electrode for detecting a signal carrier generated by the photoelectric conversion, and a second signal extraction section including an application electrode connected to a second drive line for application of voltage and the suction electrode, wherein a distance from the first signal extraction section of a predetermined pixel included in the plurality of pixels to the second signal extraction section of the predetermined pixel is shorter than a distance from the first signal extraction section of the predetermined pixel to the second signal extraction section of another pixel included in the plurality of pixels adjacent to the predetermined pixel, and wherein a pixel in which the first signal extraction section and the second signal extraction section are arranged to be aligned in a first diagonal direction and a pixel in which the first signal extraction section and the second signal extraction section are arranged to be aligned in a second diagonal direction perpendicular to the first diagonal direction are alternately arranged. 
Another prior art teaches a touch-integrated display panel (See Park – US 2017/0192610 A1) comprising a substrate having an active area, that is visually recognizable by a user, and a non-active area, that is not visually recognizable by the user, outside the active area;  a plurality of first and second pixels respectively comprising pixel electrodes and common voltage electrodes, the first pixels disposed in the active area and the second pixels disposed in the non-active area;  a touch electrode comprising the common voltage electrodes of a first pixels group in the plurality of first pixels that are electrically connected;  and a shield electrode comprising the common voltage electrodes of the plurality of second pixels that are electrically connected, the shield electrode surrounding the active area and, further comprising a touch driving circuit electrically connected to the touch electrode;  at least one first driving line positioned on a different layer from the common voltage electrodes, the first driving line electrically connecting the touch driving circuit and the touch electrode;  a second driving line electrically connecting the touch driving circuit and the shield electrode. It further comprises a third driving line positioned outward of the plurality of second pixels and on the same layer as the second driving line, the third driving line electrically connected to the touch driving circuit. 
In summary, the prior/related art teaches a pixel array including a plurality of pixels, wherein the pixels include a plurality of first photodiodes;  second photodiodes; a control circuit and a plurality of transfer lines coupled to the plurality of photodiodes and including a first transfer line, a second transfer line and a third transfer line (Kim) or a pixel array section including a plurality of pixels that photoelectrically convert incident light;  the pixels each including: a first signal extraction section including an application electrode connected to a first drive line for application of voltage, for generating an electric field by the application of the voltage and a second signal extraction section including an application electrode connected to a second drive line for application of voltage and the suction electrode (Ebiko) or a display with first pixels and second pixels and a first, a second and a third drive lines, the driving lines are connected to the different layers of the touch screen (Park), all either alone or in combination fails to teach or to fairly suggest the combination of limitations as disclosed in the independent claim 19. As for claims 19, Kim combined with Ebiko and Park, fails to teach or to suggest aa light detecting device wherein the first pixel comprising a first photoelectric conversion region and a second photoelectric conversion region adjacent to the first photoelectric conversion region; and a first transfer transistor coupled to the first photoelectric conversion region and a second transfer transistor coupled to the second photoelectric conversion region, wherein the second pixel comprises: a third photoelectric conversion region and a fourth photoelectric conversion region adjacent to the third photoelectric conversion region; and a third transfer transistor coupled to the third photoelectric conversion region and a fourth transfer transistor coupled to the fourth photoelectric conversion region, and wherein a first drive line is connected to the first transfer transistor and the third transfer transistor. a second drive line is connected to the second transfer transistor, and a third drive line is connected to the fourth transfer transistor.

Regarding Claim 19:
	Kim combined with Ebiko and Park teach a pixel array including a plurality of pixels, wherein the pixels include a plurality of first photodiodes; second photodiodes; a control circuit and a plurality of transfer lines coupled to the plurality of photodiodes and including a first transfer line, a second transfer line and a third transfer line. It also teaches a pixel array section including a plurality of pixels that photoelectrically convert incident light; the pixels each including: a first signal extraction section including an application electrode connected to a first drive line for application of voltage, for generating an electric field by the application of the voltage and a second signal extraction section including an application electrode connected to a second drive line for application of voltage. Furthermore, it teaches a display with first pixels and second pixels and a first, a second and a third drive lines, the driving lines are connected to the different layers of the touch screen; however, it fails to teach or to suggest the combination of limitations as disclosed in claim 19. 
	The combination of Kim, Ebiko and Park fails to explicitly disclose a light detecting device comprising a first photoelectric conversion region and a second photoelectric conversion region adjacent to the first photoelectric conversion region; and a first transfer transistor coupled to the first photoelectric conversion region and a second transfer transistor coupled to the second photoelectric conversion region,  
and more explicitly Kim combined with Ebiko and Park fails to explicitly disclose
“wherein the second pixel comprises: a third photoelectric conversion region and a fourth photoelectric conversion region adjacent to the third photoelectric conversion region; and a third transfer transistor coupled to the third photoelectric conversion region and a fourth transfer transistor coupled to the fourth photoelectric conversion region, and wherein a first drive line is connected to the first transfer transistor and the third transfer transistor. a second drive line is connected to the second transfer transistor, and a third drive line is connected to the fourth transfer transistor”. 
Therefore, as discussed above, claim 19 is allowable over the prior/related art of record.

Regarding claims 20 – 34: they depend directly or indirectly to claim 19 and it require all the limitations of claim 19 as discussed above (see claim 19 discussion), which are not taught by the prior/related art and they add new limitations to claim 19, which are not taught by the prior art either. Therefore, claims 20 – 34 are allowable for its dependence to claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. K. Lee et al., US 2022/0059588 A1 – it teaches an image sensor, comprising: a pixel array including a plurality of pixels; and a logic circuit configured to obtain a pixel signal from the pixel array, wherein each of the plurality of pixels comprises: a first photodiode; a second photodiode adjacent to the first photodiode; a first transfer transistor connected between the first photodiode and a first floating diffusion node; a second transfer transistor connected between the second photodiode and a second floating diffusion node; a first reset transistor connected between the first floating diffusion node and a first power node; a second reset transistor connected between the second floating diffusion node and a node between the first floating diffusion node and the first reset transistor; and an overflow transistor connected between the first power node and the second photodiode.
2. T. Kim; US 2021/0337153 A1 – it teaches a processing device comprising: a pixel array including a first pixel, the first pixel including a first photodiode, a second photodiode, a third photodiode and a fourth photodiode, wherein the first, second, third and fourth photodiodes are configured to generate image signals and formed in a substrate; a first processing circuit configured to generate image data based on the image signals; and a second processing circuit configured to extract color data from the image data, and configured to extract depth data from the image data, wherein the first pixel includes: a first color filter covering the first to fourth photodiodes; a first microlens covering the first color filter and the first to fourth photodiodes; and each of first isolation structures extended from a first side of the substrate toward a second side opposite to the first side of the substrate and located between opposing photodiodes among the first, second, third and fourth photodiodes, wherein the pixel array further includes: a second pixel, the second pixel including a fifth photodiode, a sixth photodiode, a seventh photodiode and an eighth photodiode, wherein the fifth, sixth, seventh and eighth photodiodes are configured to generate the image signals and formed in the substrate; and a second isolation structure located between the first pixel and the second pixel and extended from the first side toward the second side, wherein the second pixel includes: a second color filter covering the fifth to eighth photodiodes; a second microlens covering the second color filter and the fifth to eighth photodiodes; and third isolation structures located between opposing photodiodes among the fifth, sixth, seventh and eighth photodiodes and extended from the first side toward the second side. 
3. C. Xu et al., US 2020/0312901 A1 – it teaches an image sensor array of shared pixel units fabricated by a CMOS technology providing improved compactness and performance, each pixel unit comprising: a first, second, third and fourth photodiode, each having associated adjacent first, second, third, and fourth transfer transistors; a first portion of a first floating diode coupled to and adjacent to the first transfer transistor, and a second portion of a first floating diode coupled to and adjacent to the second transfer transistor; a third portion of a second floating diode coupled to and adjacent to the third transfer transistor, and a fourth portion of a second floating diode coupled to and adjacent to the fourth transfer transistor; a first portion of a reset transistor and a second portion of a reset transistor; a first portion of a source follower amplifier transistor and a second portion of a source follower transistor; wherein the layout of the first photodiode, the first transfer transistor, the first portion of the first floating diode, the first portion of the reset transistor, and the first portion of the source follower transistor is a mirror image of the layout of the second photodiode, the second transfer transistor, the second portion of the first floating diode, the second portion of the reset transistor, and the second portion of the source follower transistor; and wherein the layout of the third photodiode, the third transfer transistor, and the third portion of the second floating diode is a mirror image of the layout of the fourth photodiode, the fourth transfer transistor, and the fourth portion of the second floating diode; and wherein the first and second portions of the reset transistor form a single reset transistor, and the first and second portions of the source follower transistor form a single source follower transistor; and wherein the first and second portions of the first floating diode form a single shared floating diode which is spaced at the minimum distance from a first side of a gate electrode of the source follower transistor as is allowed by the CMOS fabrication technology chosen to manufacture the image sensor array; and wherein the third and fourth portions of the second floating diode form a single shared photodiode which is spaced at a minimum distance from a second side of the gate of the source follower transistor as is allowed by the CMOS fabrication technology chosen to manufacture the image sensor array.
4. K. Lee; US 2020/0027914 A1 – it teaches an image sensor, comprising: a pixel array comprising a plurality of pixels arranged in a first direction and a second direction, wherein each of the plurality of pixels comprises a plurality of photodiodes divided into a first photodiode group and a second photodiode group, and at least one of the first photodiode group and the second photodiode group comprises two or more of the plurality of photodiodes being adjacent to one another in at least one of the first direction and the second direction; and a control logic configured to generate image data by obtaining pixel signals from the plurality of pixels, and read a pixel voltage corresponding to charges generated by two or more of the plurality of photodiodes included in one of the plurality of pixels, at substantially the same time, wherein each of the plurality of pixels comprises: a device connection layer disposed at a lower portion of the plurality of photodiodes, wherein the device connection layer separates the plurality of photodiodes into the first photodiode group and the second photodiode group by connecting at least portions of the plurality of photodiodes to each other; and a pixel circuit disposed below the device connection layer, wherein the pixel circuit comprises: a first transfer transistor connected to the first photodiode group; a second transfer transistor connected to the second photodiode group; and a floating diffusion region connected to the first transfer transistor and the second transfer transistor and, wherein the pixel circuit further comprises: a driving transistor that generates a voltage corresponding to charges accumulated in the floating diffusion region; a selection transistor that outputs a voltage generated by the driving transistor to the control logic; and a reset transistor that resets the floating diffusion region.
5. C. XU et al., US 10,334,189 B1 – it teaches an imaging system comprising: an array of pixel cell clusters, each pixel cell cluster comprising four pixel cell blocks arranged in a two by two configuration, and each pixel cell block comprising four pixel cells arranged in a two by two configuration to form a first diagonally adjacent pair and a second reverse diagonally adjacent pair of pixel cells to form rows and columns of pixels; a color filter with same color disposed over each pixel cell block wherein the four pixel cell blocks forming their associated cluster form a Bayer color filter array over each cluster; a single plano-convex microlens disposed over the color filter and the four pixels of each pixel cell block; and a control and readout circuit for each pixel cell block, wherein each pixel cell comprises a photodiode controlled by a transfer transistor and a transfer transistor control line, wherein the transfer transistors of the first diagonally adjacent pair of pixel cells share a first transfer transistor control line, and the transfer transistors of the second reverse diagonally adjacent pair of pixels share a second transfer transistor control line.
6. H. Ishiwata et al., US 2019/0096940 A1 – it teaches an imaging device, comprising: a pixel array including a plurality of sub-arrays, respective ones of the plurality of sub-arrays including four pixels arranged in a 2.times.2 matrix, respective ones of the pixels including a photodiode and a transfer transistor; and a plurality of on-chip lenses, wherein each pixel of a first sub-array of the plurality of sub-arrays and a second sub-array of the plurality of sub-arrays includes a green-light-transmitting filter, each pixel of a third sub-array of the plurality of sub-arrays includes a blue-light-transmitting filter, each pixel of a fourth sub-array of the plurality of sub-arrays includes a red-light-transmitting filter, the first sub-array is disposed diagonally to the second sub-array, the third sub-array is disposed diagonally to the fourth sub-array, and each of the plurality of on-chip lenses is disposed corresponding to the respective ones of pixels in each of the first, second, third, and fourth sub-arrays, wherein each of the plurality of on-chip lenses is configured to focus incident light on the photodiode disposed in respective ones of the pixels in each of the first, second, third, and fourth sub-arrays and, wherein one of the first, second, third, and fourth sub-arrays comprises a first photodiode and a second photodiode in a semiconductor substrate, wherein one of the green-light-transmitting filter, the blue-light-transmitting filter, and the red-light-transmitting filter is disposed above each of the first photodiode and the second photodiode.
7. K. Takahashi, US 11,082,645 B2 – it is the parent application of the current application and there is no double patent problem since it different limitations in the claims do no match the present claims. It teaches an imaging apparatus comprising a pixel array unit including a first pixel portion and a second pixel portion different from the first pixel portion, wherein each of the first pixel portion and the second pixel portion includes a first photoelectric conversion unit and a second photoelectric conversion unit adjacent to the first photoelectric conversion unit, and the pixel array unit includes a first drive line connected to the first photoelectric conversion unit of the first pixel portion and the second pixel portion, a second drive line connected to the second photoelectric conversion unit of the first pixel portion, and a third drive line connected to the second photoelectric conversion unit of the second pixel portion.


Contact
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697